EA           NEY        GENE
                       OFTE~AS



Honorable,DeanMartin          Opinion   No. c-362
County Attorney
Grayson County                Re: Voter EligibilityIn local
Sherman, Texas                    option election.
Dear Mr. Martin:
        In your request for an opinion you ask whether or not
certain citizens who were over 6o years of age on January lst,
-1963;and who have not paid a poll tax or obtained an exemp-
tion certificate,If they are otherwise qualified to vote,
will be entitled to vote In an anticipated local option elec-
tion to be held In the City of Denlson on January:ls,1965.
        You state in your letter that in May, 1964, the City
of Denison annexed certain property to the South of its then .:
southernboundary, and that this area la now incorporatedinta
the City of Denison. Prior to the annexation,this area'was
not Included in or a part of's city having a population of
10,000 or more inhabitants. Consequently,you atate that the
citizens therein who were over 60 years of age were not re-
quired to pay a poll tax or'obtaln an exemption certificate
for the voting yearFebruary 1, 1964through January 31,.1965,
pursuant to Article 5.16 of the Election Code, Vernon's Anno-
tated Texas Statutes. With the annexation of this area in
May, 1964, however, the question arises as to whether or not
these overage citizens must obtain an exemption certificate
to vote in a local opt.ionelection to be held'January15,
1965, which will determine the "wet-dry"etatus of Denlson,
a city of over 10,000 population.
        Article 5.16, Election Code, V.A.T,S., states:
           "Everyperson who is exempted by law
        from the payment of a poll tax, and who
        Is in other respects a qualified voter,
        who resides in a city of ten thousand
        (10,000) Inhabitantsor more, shall, be-
        fore the first day of February of the year
        when such voter shall have beoome entitled
        to such exemption,obtain from the Tax



                             -P716-
Honorable Dean Martfn, page 2   (C-362)

        Collector of the county of hfs or her resl-
        denee, a eertlffcateehowing his or her ex-
        emption from the payment of a poll tax. Such
        cel-tiffcateshall entitle such voter to vote
        at any election held between the date of Its
        issuance and a period of one (1) year from
        the 3lat day of January following its ls-
        nuance."
At the laet legislativeaeBssfonthfs statute was amended and
the following language was addedi
                .Hf a pereon who fa exempt on the
        gr&d'of overage doe8 not reelde fn a city
        of ten thouaand or more inhabitantsduring
        the~regularperiod for issuance of exemption
        certiffeatelsl,
                      but thereaftermoves to such
        cfty, he must obtain an exemptfon certlff-
        cate not less than four daya before anx elec-
        tion at which he wf@hes to vote. . . .
        Contrary to the above provision, the citizens In
question have not moved to a city of 10,000 or more inhablt-
ants; rather, the elty has moved to them. The wording of the
statute is unambiguous,and we mua% preaume that If the Legis-
lature had fntended for cftfzens under our partfcular fact
situation to obtain exemption certfficates,they would have
so provided.
        Furthermore,the overage ei%lzena within the annexed
area were qualfffed to vo%e without an exemption certificate
as of February 1, 1964, pursuant %o ArtlcP& 5.16, Election
Code, VernonQesCivil Statute@. TRat right continued to Janu-
ary 31, 1965. To prevent theae cftfzens from voting on Janu-
ary 15, 1965, because they had no% obtained an exemption
certlflca%ewould be to dfrsenfranehfse them of their right
to vote after being duPy qualified to vo%e for the year Febru-
ary lst, 1964 through January, 1965.
        We hold, therefore, that the overage citizens in
question need not hold an exemption certificateto be abkto
vote In the proposed local option election on January 15, 1965.


             Cftfzena over 60 years of ape on January
        ls%, 1963, not res8dfng fn a cLty.'ofPO,000 in-
        habitants or more and who thereby have the
Honorable Dean Martin, page 3 (C-362)


       right to vote without a poll tax or an ex-
       emption certificateas of February 1, 1964,
       are not thereafter required to obtain an ex-
       emption certificatefor the February 1, 1964
       through January 31, 1965 voting year, by
       reason of the fact that the area is annexed
       to a city of 10,000 or more inhabitants.
                           Yours very truly,
                           WAGGONER CARR




BSC/lh/br
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Dean Arrington
Jerry Bock
Roger Tyler
Scott Garrison
APPROVED FOR THE ATTOFiNEXGENERAL
By: Stanton Stone




                            -1718-